DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 101952624(KR624).
KR624 teaches a method of treating a metal surface with a phosphate-free aqueous conversion coating solution comprising sulfuric acid and manganese dioxide (abstract, [0025]).  
Regarding claim 20, the process of KR624 further teaches manganese acetate can be utilized to stabilized the nanocolloid[[0051], which reads on the claimed stabilizer.  Additionally, KR0624 further teaches the presence of chromium trioxide where the coating speed is fast with higher amounts of chromium trioxide[0054].  Therefore, the examiner concludes that the chromium trioxide as taught by KR624 reads on the claimed accelerator based on the broadest reasonable interpretation.  Furthermore, since the coating solution of KR624 contains significant amounts of sulfuric acid[0093] the examiner concludes that the coating solution of KR624 is acidic as claimed.
Therefore, the coating solution of KR624 is materially the same the claimed coating solution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 1061436(GB436).
GB436 teaches a method of treating a metal surface with a phosphate-free acidic aqueous conversion coating solution comprising ZnO, sulfuric acid, nitric acid, tetrafluoroboric acid, hexafluorotitanic acid(abstract).  GB436 further teaches that the metal surface can be galvanized steel and the coating can be applied by dipping or spraying(abstract).  GB436 further teaches that the coating solution comprises at least 3.0g/l of Zn ions(i.e. ≥46mM),0.05-27g/l of sulfate ions(0.52-281mM) and at least 0.15-10g/l of complex fluoride such as tetrafluoroboric acid(1.7-114mM) and/or hexafluorotitanic acid(0.9-61mM), and at least 0.05 wt% of nitric acid (pg 1 col 61-70, pg 2 col 21-22, 41-57, 65-70, 80-87).
Regarding claims 1, 4-5, 8-11, 13 and 15-16, nitric acid as taught by GB436 reads on the claimed concentrate stabilizer.  The tetrafluoroboric acid as taught by GB436 reads on the claimed etchant.  The hexafluorotitanic acid as taught by GB436 reads on the claimed paint adhesion promotor.
Although, the 0.62-2.5 pH value of GB436’s coating solution (pg. 2 ln. 74-79) is lower than the claimed pH of 4.0-6.0, GB436 further teaches that the pH may be adjusted to any desired value by adding more acid or more zinc oxide(pg 2 ln. 77-79).
Therefore, it would have been well within the skills of any ordinary artisan to have arrived the claimed pH via routine optimization in order to achieve the desired coating solution pH.
Regarding claims 2-3 and 19, the coating solution component concentration of GB436 overlaps with the claimed coating solution component concentration.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding claim 14, it would have been well within the skills of an ordinary artisan to have incorporated hydroxides such as sodium hydroxide to adjust the pH of the coating solution since sodium hydroxides are widely used to increase the pH of a solution.
Regarding claims 17-18, although the treatment temperature and duration as taught by GB436 is lower than the claimed treatment temperature and duration, it would have been well within the skills of an ordinary artisan to have arrived at the claimed treatment temperature and duration via routine optimization to achieve desired coating properties, since treatment temperature and duration are well know result effective variables in the conversion coating art that affects the final coating properties(i.e. high treatment temper leads to faster coating and thicker coating formation.  Longer treatment time leads to thicker coatings).
Allowable Subject Matter
Claims 6-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733